DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 03/29/2022 are persuasive. However, after further consideration a new 103 rejection has been written in view of McGhie (US 2005/0048903 A1).
Drawings
The drawings were received on 03/29/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations "flat panel mounting flanges not having a louvered surface" , "the flat panel and at least two flat panel mounting flanges having no more than two bends..." and "the screen and the at least two screen mounting flanges having no more than two bends..." of claim 1 and "each of the plurality of louvers is no more than four inches wide" of claim 12 are limitations that lack support in the specification. The text of applicant’s specification as filed on 12/04/2019 is silent regarding the presence of louvers on the flat panel mounting flanges and applicant’s figures 1 and 2 do not show louvers on the mounting flanges. However, according to MPEP §2173.05(i) “The mere absence of a positive recitation is not basis for an exclusion” and therefore, applicant’s specification has not provided proper support for the negative limitation.  Further, applicant’s original specification is silent regarding the number of bends in the flat panel and the screen. Applicant’s figures 1 and 2 show an embodiment with two bends and figure 3 shows an embodiment with no flanges or bends. The figures are silent regarding having only a single bend. Therefore, the language “no more than two bends...” incorporates new matter since it includes an undisclosed embodiment with only one bend. Regarding claim 12, the specification recites a four inch louver in paragraph [0023] and figures 8 and 9 and the original version of claim 12 recites “at least four inches wide” but there is no discussion or suggestion of four inches as an upper limit for the size of a louver and it is therefore being considered new matter.
Claim Objections
Claim 1 objected to because of the following informalities:  Examiner notes that the limitation "at least two flat panel mounting flanges integrated with the flat panel, the flat panel mounting flanges being angled in a single bend on each side.." and "the flat panel and the at least two flat panel mounting flanges having no more than two bends…" recite overlapping ranges of at least two and no more than two. In applying art, this has been interpreted as two as it meets both overlapping ranges. Examiner recommends amending to simply recite two to improve clarity of the claim. The same applies to claim 1's limitation concerning the screen mounting flanges.  Appropriate correction is required.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 125


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-3, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGhie (US 2005/0048903 A1).
Regarding claim 1,  McGhie teaches an air vent (McGhie 120) configured for shipping containers with corrugated surfaces (McGhie paragraph [0001]), the air vent comprising a plurality of flat panels (McGhie 122, 124, and 126) having a plurality of louvers (see McGhie figure 2D) for the transfer of air through the flat panel, and at least two flat panel mounting flanges (McGhie 125 and 127) integrated with the flat panel. The flat panel mounting flanges being angled in a single bend on each side (see McGhie figure 2D) to conform to the angle of an outside corrugated surface of a shipping container (McGhie paragraph [0023]). The flat panel mounting flanges do not have louvers (see McGhie figure 2D) and each flat panel mounting flange (McGhie 125 and 127) has a single bend. McGhie further discloses a screen (McGhie [0026]) having at least two integrated screen mounting flanges (see McGhie [0026]), the screen mounting flanges being angled to conform to an angle of an inside corrugated surface of the shipping container (McGhie [0026]), The screen is positioned on the inside of the shipping container thereby enabling airflow to pass through the screen and the plurality of louvers of the flat panel. Inherently airflow will not pass through the flat panel mounting flanges and the screen mounting flanges since they will not have a hole through the shipping container. McGhie further teaches hardware such as rivets or screws (McGhie [0026]) are used to secure the air vent to the shipping container.
McGhie is silent regarding the air vent comprising a single flat panel.
However, McGhie has contemplated that other numbers of panels could be useable for the invention (McGhie [0019]). Applicant’s specification is silent regarding a criticality for using only a single panel for the air vent and a court has held that a configuration is obvious to one of ordinary skill in the art absent evidence the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of McGhie’s air vent to utilize a single flat panel with two flat panel mounting flanges to reduce the overall width of the air vent to better fit small spaces on shipping containers.
Regarding claim 2, the embodiment of McGhie applied to claim 1 is silent regarding the air vent being installed to an outer rib of the outside corrugated surface of the container.
However, in a separate embodiment McGhie teaches the air vent configured for installation to an outer rib of the corrugated surface (see McGhie figure 2E) of the shipping container.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McGhie’s air vent to be configured for mounting to an outer rib of a corrugated shipping container to enable ventilation at an outer rib.
Regarding claim 3, McGhie as applied to claim 1 further teaches the air vent is configured for installation to an inner rib of the outside corrugated surface (see McGhie figure 2D) of a shipping container.
Regarding claim 6, the embodiment of McGhie applied to claim 1 is silent regarding the material of the screen.
However, in an alternative embodiment McGhie teaches the air vent is fabricated from galvanized coated mild steel sheet metal (McGhie [0017]). Therefore, it would have been obvious to one of ordinary skill in the art to select galvanized coated mild steel sheet metal for its corrosion resistance properties.
Regarding claim 8, McGhie as applied to claim 1 teaches the air vent is attached to the outside  corrugated surface using mounting hardware (McGhie [0026]) such as screws or rivets.
Regarding claim 9, McGhie teaches the air vent includes at least nine louvers on the flat panel (see McGhie figure 2A, depicting 13 louvers).
Regarding claim 10, McGhie as applied to claim 1 does not teach  the dimensions of the air vent.
However, in a separate embodiment McGhie teaches the air vent is at least six inches wide (McGhie [0020]) and at least twelve inches high (McGhie [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to select a width of at least six inches and a height of at least twelve inches to increase the size of the flowpath thereby improving ventilation of the shipping container.
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGhie (US 2005/0048903 A1) as applied to claim 1 above, and further in view of Achen (US 2009/0148236 A1).
Regarding claim 5, McGhie as applied to claim 1 is silent regarding the screen being perforated.
However, Achen teaches an air vent (Achen 10) that comprises a perforated screen (Achen 16) for preventing entry of rodents.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McGhie’s air vent to utilize Achen’s teaching of a perforated screen to protect shipping container contents from rodents and other pests without impeding ventilation.
Regarding claim 7, Achen as applied to claim 1 is silent regarding the material of the screens.
However, Achen teaches an air vent (Achen 10) with a perforated screen (Achen 16) and contemplates aluminum (Achen [0008]) as a material to use for making the screen.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McGhie’s air vent to utilize Achen’s teaching of a perforated aluminum vent to prevent entry of rodents and pests.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGhie (US 2005/0048903 A1) as applied to claim 1 above, and further in view of Mankowski (US 5,070,771).
Regarding claim 11¸McGhie as applied to claim 1 is silent regarding the dimensions of the louvers.
However, Mankowski teaches an air vent comprising a plurality of louvers (Mankowski 26) with a width between 0.5 inches and 5 inches (Mankowski col 3 ln 58-61). Examiner notes that ranges that overlap the claimed range are considered to establish a prima facie case of obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McGhie’s air vent to utilize a louver width of no more than two inches wide to fit within the available space on the shipping container.
Regarding claim 12¸ McGhie as applied to claim 1 is silent regarding the dimensions of the louvers.
However, Mankowski teaches an air vent comprising a plurality of louvers (Mankowski 26) with a width between 0.5 inches and 5 inches (Mankowski col 3 ln 58-61). Examiner notes that ranges that overlap the claimed range are considered to establish a prima facie case of obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McGhie’s air vent to have a louver size of no more than four inches wide to fit within available space on a shipping container.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGhie (US 2005/0048903 A1) as applied to claim 1 above, and further in view of Mankowski (US 5,050,489).
Regarding claim 13, McGhie does not explicitly teach the air vent including at least six mounting holes on the two mounting flanges.
However, Mankowski teaches an air vent (Mankowski 10) including at least six mounting holes ( holes in 20 and 21) on the two mounting flanges (Mankowski 20 and 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McGhie’s air vent to utilize at least six mounting holes to increase the holding force securing the air vent in place.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGhie (US 2005/0048903 A1) as applied to claim 1 above, and further in view of Kanimura (US 6,336,293 B1).
Regarding claim 14, McGhie as applied to claim 1 is silent regarding rounded corners on the air vent.
However, Kanimura teaches an air vent (Kanimura 130) that comprises rounded corners (see Kanimura figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify McGhie’s air vent to incorporate Kanimura’s teaching of rounded corners to reduce the risk of injury due to sharp corners.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762          

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762